Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Versant International, Inc. (the “Company”) on Form 10-Kfor the period ended December 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Glen W. Carnes, certify, pursuant to 18 U.S.C.section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: February 2, 2012 /s/ Glen W. Carnes Glen W. Carnes Chief (Principal) Executive Officer
